TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00376-CV


                     Texas General Land Office and George P. Bush,
          named in his Official Capacity as Texas Land Commissioner, Appellants

                                                 v.

                                   City of Houston, Appellee


                 FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-20-003520, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               On November 20, 2020, we abated this appeal after granting Appellants’ unopposed

motion for a 30-day abatement. We instructed the parties to file either a status report or motion to

dismiss by the end of the abatement period.

               The parties have filed their Joint Status Report and Request for Extension of

Abatement. In it, they seek an extension of the abatement to January 4, 2021, explaining that

they are continuing “working . . . to determine whether the underlying case can be dismissed

by agreement.”

               The Court grants the parties’ request for an abatement extension and extends the

abatement until January 4, 2021. The parties are ordered to file another status report, or a motion

to dismiss, by that date.
Before Chief Justice Rose, Justices Baker and Kelly

Abated

Filed: December 23, 2020




                                               2